UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERMEAL WHITE, Case No. 1:19-cv-1009
Plaintiff, Barrett, J.
Litkovitz, M.J.
vs.
WARDEN R. ERDOS, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff, an inmate at the Southern Ohio Correctional Facility (SOCF), brings this civil
rights action under 42 U.S.C. § 1983 against SOCF employees claiming violations of his
constitutional rights. This matter is before the Court upon plaintiff's letter requesting a
preliminary injunction/temporary restraining order. (Doc. 14). Plaintiff alleges he is going
through “some very serious stuff at this prison” and “fear[s] for his safety.” (/d. at 1). He
alleges that he is housed in the same unit as staff from Case No. 1:19-cv-33, and he is worried
about “being set up, harassed and more.” (Jd. at 2).

Plaintiff appears to seek an injunction enjoining prison officials from harassing him and
“set[ting] [him] up.” (d.).

In determining whether to issue a preliminary injunction/temporary restraining order, this

Court must balance the following factors:

1. Whether the party seeking the injunction has shown a “strong” likelihood
of success on the merits;

2. Whether the party seeking the injunction will suffer irreparable harm
absent the injunction;

3. Whether an injunction will cause others to suffer substantial harm; and
4. Whether the public interest would be served by a preliminary injunction.

Liberty Coins, LLC v. Goodman, 748 F.3d 682, 689-90 (6th Cir. 2014); Overstreet v. Lexington-
Fayette Urban Cty. Gov't, 305 F.3d 566, 573 (6th Cir. 2002) (citing Leary v. Daeschner, 228
F.3d 729, 736 (6th Cir. 2000)). The four factors are not prerequisites but must be balanced as
part of a decision to grant or deny injunctive relief. Jn re DeLorean Motor Co., 755 F.2d 1223,
1229 (6th Cir. 1985). “[A] district court is not required to make specific findings concerning
each of the four factors used in determining a motion for preliminary injunction if fewer factors
are dispositive of the issue.” Jones v. City of Monroe, 341 F.3d 474, 476 (6th Cir. 2003),
abrogated on other gds. by Anderson vy. City of Blue Ash, 798 F.3d 338, 357 (6th Cir. 2015).

“The purpose of a preliminary injunction is to preserve the status quo until a trial on the
merits.” §S. Glazer’s Distributors of Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 848-
49 (6th Cir. 2017) (citing Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981)). Whena
prisoner requests an order enjoining a state prison official, the Court must “proceed with caution
and due deference to the unique nature of the prison setting.” White v. Corr. Med. Servs., No.
1:08-cv-277, 2009 WL 529082, at *2 (W.D. Mich. Mar. 2, 2009) (citing Kendrick v. Bland, 740
F.2d 432, 438 n. 3 (6th Cir. 1984); Ward v. Dyke, 58 F.3d 271, 273 (6th Cir. 1995)). In deciding
if a preliminary injunction is warranted, the Court must “weigh carefully the interests on both
sides.” Lang v. Thompson, No. 5:10-cv-379-HRW, 2010 WL 4962933, at *4 (E.D. Ky. Nov.
30, 2010) (citing Doran v. Salem Inn, Inc., 422 U.S. 922, 931 (1975)). A preliminary injunction
is an extraordinary remedy that should only be granted “upon a clear showing that the plaintiff is
entitled to such relief.” S. Glazer’s Distributors of Ohio, LLC, 860 F.3d at 849 (quoting Winter
v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)); see also Overstreet, 305 F.3d at 573.

Plaintiff has not alleged facts sufficient to warrant a temporary restraining order/
preliminary injunction in this case. Plaintiff has made no attempt to apply the above factors to
his situation. His conclusory allegations of vague threats and harassment are insufficient to
warrant an injunction. He has not established a substantial likelihood of success on the merits of
his constitutional claims or that he will suffer irreparable harm absent a preliminary injunction.

In the event plaintiff succeeds on the merits of his claims, equitable relief is available to correct
any ongoing constitutional harms plaintiff alleges.

A preliminary injunction is also not warranted in this case because the purpose of a
preliminary injunction -- to preserve the status quo until a trial on the merits can be held, see
Southern Milk Sales, Inc. v. Martin, 924 F.2d 98, 102 (6th Cir. 1991) -- would not be served.
The present status quo in this case is, according to plaintiff, that he has suffered numerous
violations of his constitutional rights. The remedy plaintiff presently seeks is more than an
injunction maintaining the status quo; he seeks an Order from this Court requiring defendants to
affirmatively correct constitutional deficiencies yet to be proven. Such affirmative relief is
generally beyond the scope and purpose of preliminary injunctive relief. See id.

Accordingly, it is RECOMMENDED that plaintiffs motion for preliminary

injunction/temporary restraining order be DENIED.

Date: Y AA AD

Karen L. Litkovitz
United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERMEAL WHITE, Case No. 1:19-cv-1009
Plaintiff, Barrett, J.

Litkovitz, M.J.
vs.

WARDEN R. ERDOS, et al.,
Defendants

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report
objected to and shall be accompanied by a memorandum of law in support of the objections. If
the Report and Recommendation is based in whole or in part upon matters occurring on the
record at an oral hearing, the objecting party shall promptly arrange for the transcription of the
record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems
sufficient, unless the assigned District Judge otherwise directs. A party may respond to another
party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make
objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
